Filed Pursuant to Rule424(b)(7) Registration No.333-152982 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus are not offers to sell nor do they seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion. Dated September 22, 2009. Prospectus Supplement (to Prospectus dated February 10, 2009) 20,000,000Shares CALPINE CORPORATION Common Stock The selling stockholdersare offering all of the shares of our common stock offered by this prospectus supplement. We will not receive any proceeds from the sale by the selling stockholders of shares of common stock in this offering. Our common stock is listed for trading on the New York Stock Exchange under the symbol “CPN.” On September 21, 2009, the closing price of our common stock on the New York Stock Exchange was $12.21 per share. Investing in our common stock involves significant risks. Before buying shares of our common stock you should read the discussion of material risks of investing in our common stock under the heading entitled “Risk Factors” beginning on page S-1 of this prospectus supplement and on page 2 of the accompanying prospectus. The underwriter will purchase the common stock from the selling stockholders at a price of $per share, resulting in $million aggregate proceeds to the selling stockholders. The underwriter may offer the shares from time to time to purchasers directly or through agents, or through brokers in brokerage transactions on the New York Stock Exchange, or to dealers in negotiated transactions or in a combination of such methods of sale, at a fixed price or prices, which may be changed, or at market prices prevailing at the time of sale, at prices related to such prevailing market prices or at negotiated prices. See “Underwriting.” The selling stockholders have granted the underwriter a 30-day option to purchase up to 3,000,000 additional shares of common stock. Delivery of the shares will be made on or about , 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. Morgan Stanley The date of this prospectus supplement is , 2009. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 RECENT DEVELOPMENTS S-1 RISK FACTORS S-1 USE OF PROCEEDS S-1 PRICE RANGE OF COMMON STOCK AND DIVIDEND POLICY S-1 SELLING STOCKHOLDERS S-3 UNDERWRITING S-4 LEGAL MATTERS S-6 LIMITATION ON LIABILITY AND DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES S-6 WHERE YOU CAN FIND MORE INFORMATION S-6 Prospectus Page ABOUT THIS PROSPECTUS i CALPINE CORPORATION 1 RISK FACTORS 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION 5 USE OF PROCEEDS 7 DESCRIPTION OF CAPITAL STOCK 8 SELLING STOCKHOLDERS 12 PLAN OF DISTRIBUTION 14 LEGAL MATTERS 16 EXPERTS 16 WHERE YOU CAN FIND MORE INFORMATION 17 You should rely only on the information provided in this prospectus supplement, the related prospectus and the information incorporated by reference herein or therein. We and the selling stockholders have not authorized anyone to provide you with additional or different information. This document may only be used where it is legal to offer and sell these securities. You should assume that the information contained in this prospectus supplement, the related prospectus and the documents incorporated by reference is accurate only as of the respective dates of such documents. S-i ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is this prospectus supplement, which describes the specific terms of this offering. The second part is the accompanying prospectus, which describes more general information, some of which may not apply to this offering. You should read both this prospectus supplement and the accompanying prospectus, together with the additional information described below under the heading “Where You Can Find More Information.” If the description of the offering varies between this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. Any statement made in this prospectus supplement or in a document incorporated or deemed to be incorporated by reference in this prospectus supplement will be deemed to be modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document that is also incorporated or deemed to be incorporated by reference in this prospectus supplement modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement. See “Where You Can Find More Information.” RISK FACTORS We urge you to carefully consider the risks described beginning on page 2 of the accompanying prospectus, as well as the other information we have provided in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference, before reaching a decision regarding an investment in our common stock. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares by the selling stockholders. PRICE RANGE OF COMMON STOCK AND DIVIDEND POLICY Public trading of our previously outstanding common stock originally commenced on September 20, 1996, on the New York Stock Exchange, or NYSE, under the symbol “CPN.” Prior to that, there was no public market for our common stock. On December 2, 2005, the NYSE notified us that it was suspending trading in our common stock prior to the opening of the market on December 6, 2005, and the SEC approved the application of the NYSE to delist our common stock effective March 15, 2006. From December 6, 2005, to January 31, 2008, our common stock traded in the OTC market as reported on the Pink Sheets under the symbol “CPNLQ.PK.” On January 31, 2008, pursuant to our plan of reorganization related to our emergence from Chapter 11 bankruptcy protection, our previously outstanding common stock was canceled and we authorized and began issuance of 485 million shares of reorganized Calpine Corporation common stock to settle unsecured claims pursuant to the plan of reorganization. On January 16, 2008, the shares of reorganized Calpine Corporation common stock were admitted to listing on the NYSE and began “when issued” trading under the symbol “CPN-WI.” The reorganized Calpine Corporation common stock began “regular way” trading on the NYSE under the symbol “CPN” on February 7, 2008. The following table sets forth the high and low bid prices for our old common stock for each quarter of the calendar year 2007, as reported on the Pink Sheets and high and low sales prices for reorganized Calpine Corporation common stock for each quarter of the calendar year 2008 and the calendar year 2009 to date, as reported on the NYSE.
